EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Turocy (Reg. No. 36,952) on 24 Feb 2021.
Independent Claims 1, 10, and 11 only are amended as follows: 
1. (Currently Amended) A vehicle control device comprising: a controller including a processor and a memory coupled to the processor, the memory storing software that is executable by the processor, the software, when executed by the processor, causing the controller to execute processes that control one or more devices mounted in a vehicle, the processes including: communicating with an external device, updating the software according to a communication with the external device, and predicting a state of the vehicle, and receiving an operation from an occupant of the vehicle; and a power supply configured to supply power to the controller, wherein the controller predicts that a[[the]] connection between the power supply and the controller is to be disconnected in the near future when the controller receives a preliminary operation for physically disconnecting the connection between the power supply and the controller, the controller interrupts an update of the software when the controller predicts that the[[a]] connection between the power supply and the controller is to be disconnected in the near future during the update of the software, and the preliminary operation includes an operation for opening: a first lid portion partitioning a first space in which 
10. (Currently Amended) A vehicle control method comprising: by a computer, communicating with an external device; updating software embedded in a controller that controls one or more devices mounted in a vehicle; predicting that a[[the]] connection between a power supply configured to supply power to the controller and the controller is to be disconnected in the near future when an operator configured to receive an operation from an occupant of the vehicle receives a preliminary operation for physically disconnecting the connection between the power supply and the controller; and interrupting an update of the software when it is predicted that the[[a]] connection between the controller and the power supply is to be disconnected in the near future during the update of the software, wherein the preliminary operation includes an operation for opening a first lid portion partitioning a first space in which the power supply or the controller is installed or a second lid portion partitioning a second space in which a wiring connecting the power supply and the controller is present.
11. (Currently Amended) A computer-readable non-transitory storage medium that stores a program which causes a computer to communicate with an external device, update software embedded in a controller that controls one or more devices mounted in a vehicle, predict that a[[the]] connection between a power supply configured to supply power to the controller and the controller is to be disconnected in the near future when an operator configured to receive an operation from an occupant of the vehicle receives a preliminary operation for physically disconnecting the connection between the power supply and the the[[a]] connection between the controller and the power supply is to be disconnected in the near future during the update of the software, wherein the preliminary operation includes an operation for opening a first lid portion partitioning a first space in which the power supply or the controller is installed or a second lid portion partitioning a second space in which a wiring connecting the power supply and the controller is present.


REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 10, and 11 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...wherein the controller predicts that a connection between the power supply and the controller is to be disconnected in the near future when the controller receives a preliminary operation for physically disconnecting the connection between the power supply and the controller, the controller interrupts an update of the software when the controller predicts that the connection between the power supply and the controller is to be disconnected in the near future during the update of the software, and the preliminary operation includes an operation for opening: a first lid portion partitioning a first space in which the power supply or the controller is installed; or a second lid portion partitioning a second space in which a wiring connecting the power supply and the controller is present.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-4 and 8-11 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
23 February 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191